Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000728
                                                        19-FEB-2015
                                                        01:51 PM

                             SCWC-12-0000728

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                 In the Matter of the Tax Appeal of
                       KAHEAWA WIND POWER, LLC,
      Respondent/Taxpayer/Appellant-Appellee/Cross-Appellant,

                                   vs.

                          COUNTY OF MAUI,
           Petitioner/Appellee-Appellant/Cross-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-12-0000728; TX. NO. 10-1-1246 and Consolidated Cases TX
         NOS. 10-1-1247, 10-1-1248, 10-1-1249 & 11-1-0035)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Appellee-Appellant/Cross-Appellee County of

 Maui’s Application for Writ of Certiorari, filed on January 16,

 2015, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, February 19, 2015.

 Patrick K. Wong and                /s/ Mark E. Recktenwald
 Richard B. Rost
 for petitioner                     /s/ Paula A. Nakayama

 Ronald I. Heller and               /s/ Sabrina S. McKenna
 Brian W. Tilker
 for respondent                     /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson